DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 14-18, 21, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2020/0396046) in view of Davydov et al. (US 2018/0248736).
Regarding claims 1 and 28-30, Kwon discloses or suggests a method, an apparatus, and a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the method and the apparatus comprising:
a processor (see at least Fig. 12 and paragraphs 74-77),
memory coupled with the processor (see at least Fig. 12 and paragraphs 74-77); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive an indication of uplink reference signal resources for transmission by the UE of sounding reference signals (see at least paragraphs 47-49, receiving information relating to a SRS resource set for uplink transmission);
measure one or more channels monitored by the UE to determine a set of channel state information for UE receipt of the communications (see at least paragraphs 47-49, measuring CSI-RS resources to determine a set of CSI);
select one of the uplink reference signal resources based at least in part on an association between the set of channel state information and the one of the uplink reference signal resources (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource, where the precoding information for the SRS resource set corresponds to one of the uplink reference signal resources); and

Kwon does not explicitly disclose that the uplink reference signal resources are associated with multicast communications or measuring one or more multicast channels. However, Davydov, from the same or similar fields of endeavor, discloses or suggests that the uplink reference signal resources are associated with multicast communications or measuring one or more multicast channels (see at least paragraphs 26 and 27, CSI-RS used for measurement purposes for eMBMS, where UEs use SRS to allow channel dependent uplink scheduling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eMBMS as taught by Davydov in to the invention of Kwon in order to allow a point-to-multipoint transmission in the network.

Regarding claim 3, Kwon discloses or suggests identifying a set of the uplink reference signal resources that is associated with one or more channel state information (CSI)-reference signal indices, where the one of the uplink reference signal resources is selected from the set of the uplink reference signal resources (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource);
regarding claim 4, identifying a set of the uplink reference signal resources that is associated with one or more precoding matrix indices, where the one of the uplink reference signal resources is selected from the set of the uplink reference signal resources (see at least 
regarding claim 5, identifying a set of the uplink reference signal resources that is associated with one or more channel quality indices, where the one of the uplink reference signal resources is selected from the set of the uplink reference signal resources (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource);
regarding claim 6, determining that the set of channel state information comprises a channel state information (CSI)-reference signal index (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource); and
identifying a set of the uplink reference signal resources that is associated with the CSI-reference signal index, where the one of the uplink reference signal resources is selected from the set of the uplink reference signal resources (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource);
regarding claim 7, determining that the set of channel state information comprises a precoding matrix index (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource); and
identifying a set of the uplink reference signal resources that is associated with the precoding matrix index, where the one of the uplink reference signal resources is selected from the set of the uplink reference signal resources (see at least paragraphs 47-49, determining 
regarding claim 14, determining associations between each of the uplink reference signal resources and sets of channel state information, where the one of the uplink reference signal resources is selected based at least in part on the associations (see at least paragraphs 47-49, determining precoding information for the SRS resource set based on the measurement of the CSI-RS resource, where the precoding information for the SRS resource set corresponds to one of the uplink reference signal resources); and
regarding claim 15, receiving an indication of the associations in a radio resource control message or a physical downlink control channel message (see at least paragraph 52, DCI).

Regarding claim 16, Kwon discloses or suggests measuring one or more channel state information (CSI)-reference signals transmitted over the one or more channels; and determining the set of channel state information based at least in part on the one or more CSI-reference signals (see at least paragraphs 47-49, measuring CSI-RS resources to determine a set of CSI).
Kwon does not explicitly disclose measuring one or more multicast channels. However, Davydov, from the same or similar fields of endeavor, discloses or suggests measuring one or more multicast channels (see at least paragraphs 26 and 27, CSI-RS used for measurement purposes for eMBMS, where UEs use SRS to allow channel dependent uplink scheduling).

Regarding claim 17, Kwon discloses or suggests receiving, from a base station, an indication of the one or more CSI-reference signals to measure (see at least paragraphs 47-49); and
regarding claim 18, determining, by the UE, a quantity of CSI-reference signals to measure (see at least paragraphs 47-49, receiving information relating to CSI-RS resource associated with the SRS resource set and information relating to CSI-RS measurement restriction); and
selecting the one or more CSI-reference signals based at least in part on the determining, the one or more CSI-reference signals comprising the quantity of CSI-reference signals (see at least paragraphs 47-49, selecting CSI-RS resources based on the information relating to CSI-RS resource associated with the SRS resource set and the information relating to CSI-RS measurement restriction).

Regarding claim 21, Kwon discloses or suggests determining, for the set of channel state information, a precoding matrix indicator, channel quality indicator, or channel state information-reference signal resource indicator, or any combination thereof, based at in part on measuring the one or more channels (see at least paragraphs 47-49).
Kwon does not explicitly disclose measuring one or more multicast channels. However, Davydov, from the same or similar fields of endeavor, discloses or suggests measuring one or 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eMBMS as taught by Davydov in to the invention of Kwon in order to allow a point-to-multipoint transmission in the network.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2020/0396046) in view of Davydov et al. (US 2018/0248736) as applied to claim 1 above, and further in view of Nilsson (US 2020/0235802).
Regarding claim 22, Kwon, as modified by Davydov, discloses or suggests all of the subject matter of the claimed invention except receiving a radio resource control message comprising indication of the uplink reference signal resources and determining, based at least in part on the radio resource control message, that the uplink reference signal resources occur periodically, where the sounding reference signal is transmitted in one instance of the periodic reference signal resources.
Nilsson, from the same or similar fields of endeavor, discloses or suggests receiving a radio resource control message comprising indication of the uplink reference signal resources and determining, based at least in part on the radio resource control message, that the uplink reference signal resources occur periodically, where the sounding reference signal is transmitted in one instance of the periodic reference signal resources (see at least paragraphs 18-24, periodic SRS resources in an SRS resource set are triggered by using RRC signaling).

Regarding claims 23 and 24, Kwon discloses or suggests receiving a control element in a data channel or a downlink control information format that schedules a data channel, where transmitting the sounding reference signal is based at least in part on receiving the control element or the downlink control information format (see at least paragraphs 47-49, MAC CE or DCI). Kwon does not explicitly disclose measuring one or more multicast channels. 
However, Davydov, from the same or similar fields of endeavor, discloses or suggests measuring one or more multicast channels (see at least paragraphs 26 and 27, CSI-RS used for measurement purposes for eMBMS, where UEs use SRS to allow channel dependent uplink scheduling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eMBMS as taught by Davydov in to the invention of Kwon in order to allow a point-to-multipoint transmission in the network.

Allowable Subject Matter
Claims 2, 8-13, 19, 20, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2019/0273637) discloses CSI-RS and SRS triggering (see at least paragraphs 33-46).
Faxer et al. (US 2020/0336264) discloses SRS transmission (see at least Fig. 2 and paragraphs 60-73).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/04/2022